Citation Nr: 1540957	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for left shoulder strain prior to July 17, 2014, and to a rating in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1987 until his retirement in September 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, a videoconference hearing was held before the undersigned; a transcript is in the record.  In April 2014, the Board remanded the matter for additional development of the record.  In December 2014, the RO assigned a 20 percent rating for left shoulder strain, effective July 17, 2014.  In AB v Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Accordingly, the matter of the ratings for a left shoulder strain remains before the Board; the issue is characterized to reflect that staged ratings are assigned.

In April 2015, the Board again remanded the matter to ensure due process.  [The April 2015 Board decision also denied service connection for residuals of a right shoulder injury and for bilateral plantar fasciitis.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's ability to properly consider the matter at hand properly is frustrated by a due process deficiency.  Specifically, during the pendency of the instant claim/appeal the Veteran received extensive treatment (including surgery in October 2013) for left shoulder disability.  The AOJ has denied him a temporary total rating for convalescence following the October 2013 surgery (under 38 C.F.R. § 4.30), finding that the surgery was for disability which is not service connected.  However, the record does not show a rating decision denying service connection for any left shoulder pathology or impairment (and none is so identified in rating codesheets).  

What the Board is presented with is a disability picture with respect to the left shoulder where some pathology and related impairment is considered service-connected, and some is not, with no AOJ adjudication spelling out which is which (and no opportunity for the Veteran to appeal a decision denying service connection for any specific pathology and impairment).  This is a due process defect which must be corrected before the Board may address the issue on appeal. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should undertake all further development deemed necessary, and then make a clarifying adjudicatory determination (rating decision) regarding which left shoulder pathology and impairment are service-connected, and which, if any are not.  If any pathology and impairment are determined to not be service-connected it should be so specified on the rating codesheet (with reasons explained), and the Veteran should be so notified (and advised of his right to appeal the determination).  [He is advised that any adverse determination in this matter is not now before the Board, and will be before the Board only if he timely perfects an appeal in the matter.]   

2.  The AOJ should ensure that all due process considerations are met, and then review the record (and following any further development deemed necessary) readjudicate the matter of the ratings for the Veteran's service connected left shoulder disability.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

